Title: James Madison to Chapman Johnson, 29 March 1827
From: Madison, James
To: Johnson, Chapman


                        
                            
                                Dr Sir
                            
                                
                                    Montpellier
                                
                                Mar 29 –27
                            
                        
                        I have recd. your letter of the 24th. In writing to Mr. Gallatin, I kept in view the shortness of time
                            allowed him, and the necessity of not precluding us from the chance of finding a Successor to Mr. Key in our own Country.
                            It is possible tho’ barely so, that he may present us an acceptable offer, and hear from us in time to give it
                            effect, by the 1st. of Sepr. But on the contrary supposition, it is so uncertain whether we may not fail altogether of
                            success at home, and so important to keep up a set of first rate Professors, that it may be found a the lesser evil, to submit
                            to an interval of several months, providing as we may be able, some temporary arrangement for the Mathematical school. In
                            every view of the matter, the experiment in the hands of Mr G. will be harmless, if useless.
                        I think with you that public notice of the vacancy, may be expedient. But as we are not pressed for time, in
                            case it can be supplied without going abroad, it seems not amiss to wait awhile before we invite applications, which will
                            probably come forward, directly or indirectly, when it is generally known as it quickly will be that such a vacancy
                            exists. I have no doubt of the readiness of Hassler to accept it nor of his scientific qualifications, but I should
                            require more proof than I have, that he possesses the talent of a good instructor & manager of youth, and that
                            he woud be a good administrative member of a University I have asked from Gallatin who I believe has more
                            kn<owledge> of him than any one else we could consult, for information on those points. Be
                            assured always of my great esteem & regard
                        
                            
                                
                            
                        
                    